PER CURIAM.
Upon review of the record on appeal and after consideration of the briefs and oral argument of counsel for the respective parties, we determine that there was no clear and convincing evidence on record to warrant permanently depriving the natural mother, A. A. G., of custody of her child, N. A. G. See Roy v. Holmes, 111 So.2d 468 (Fla.App.1959); Torres v. Van Eepoel, 98 So.2d 735 (Fla.1957). Therefore, the chancellor erred in entering a final judgment of adoption in favor of the petitioners, Charles W. Cox Sr. and Patricia A. Cox. Accordingly, the final judgment of adoption is reversed and the cause remanded with directions to dismiss the adoption proceedings.
Reversed and remanded, with directions.
OWEN, C. J., and CROSS and DOW-NEY, JJ., concur.